UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2673



HOMER W. WALKER,

                                               Plaintiff - Appellant,

          versus


NATIONSBANK,   N.A.;  JOE     TEMPLE;   C.   KIM
NAZARCHYK; FAYE MCDANIEL,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-96-1034-5-BR)


Submitted:   March 23, 2000                  Decided:   March 29, 2000


Before LUTTIG, WILLIAMS,* and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Homer W. Walker, Appellant Pro Se. Benjamin Franklin Davis, Jr.,
SMITH, HELMS, MULLISS & MOORE, L.L.P., Greensboro, North Carolina,
for Appellees.




     * Judge Williams did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (1994).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Homer W. Walker appeals from the district court’s order deny-

ing his Fed. R. Civ. P. 60(b) motion to reconsider a prior order

denying his motion to remand the proceedings to state court.   Be-

cause we find no abuse of discretion, we affirm.     See Walker v.

Nationsbank, N.A., No. CA-96-1034-5-BR (E.D.N.C. Dec. 10, 1999).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2